Citation Nr: 0107478	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-01 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel

INTRODUCTION

The veteran's active military service extended from July 1968 
to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana that denied the veteran's attempt to 
reopen a claim of entitlement to service connection for PTSD.  

In January 2001, a videoconference hearing was held before 
the undersigned Member of the Board.  


REMAND

At the January 2001 videoconference hearing, the veteran 
submitted a letter from a private counselor.  This letter 
detailed the veteran's history of psychiatric treatment 
including private treatment and some alleged treatment at VA 
medical facilities in 1992.  Records of such treatment have 
not been obtained; this must be done.  Records generated by 
VA are constructively of record.  If records of VA treatment 
are material to the issue on appeal and are not included 
within the claims folder, a remand is necessary to acquire 
such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

At the January 2001 hearing, the veteran also gave much more 
detailed stressor information than he had previously given.  
Development to verify the veteran's alleged stressors in 
light of this information is necessary.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) held in West v. Brown, 7 Vet. 
App. 70 (1994), in effect, that a psychiatric evaluation 
based upon an incomplete or questionable history is 
inadequate for rating purposes and frustrates the efforts of 
judicial review.  In Zarycki v. Brown, 6 Vet. App. 91 (1993), 
the Court set forth the framework for establishing the 
presence of a recognizable stressor, which is necessary to 
support the diagnosis of PTSD.  The Court analysis divides 
into two major components:

The first component involves the evidence 
required to demonstrate the existence of 
an alleged stressful event; and

The second involves a determination as to 
whether the stressful event is of the 
quality required to support the diagnosis 
of PTSD.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held 
that a veteran who was seeking service connection for PTSD 
and had engaged in combat with enemy "was entitled to have 
his lay statements (regarding stressors) accepted, without 
need ...for further corroboration."  If the veteran had not 
served in combat, "credible supporting evidence (of the 
noncombat stressor)....would be required for him to prevail."  
Furthermore, combat status is a question to be decided on the 
basis of evidence of record in each case.  See, also, 
38 U.S.C.A. § 1154(b).   

In the present case, there is no official record that the 
veteran engaged in combat with the enemy.  There is a 
diagnosis of PTSD based, in part, on the veteran's own 
recounting of uncorroborated stressors.

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time. 

Accordingly, this case is REMANDED for the following:

1.  The veteran should be asked to 
provide a list of all health care 
professionals and/or facilities (private 
and government) where he has received 
treatment for his claimed PTSD.  The RO 
should obtain all the records of 
treatment (which are not already on file) 
from the sources listed by the veteran.  
The record specifically indicates the 
following treatment:

1976 Treatment by Frank Silva M.D., 
and Ed  Lucas, MSW.

1992 Treatment at VAMC New Orleans 
and/or VAMC Baton Rouge.

Current treatment by Charles G. 
Jacques III, L.P.C.

2.  The RO should request from the veteran 
another statement containing as much 
detail as possible regarding the stressors 
to which he was exposed during service.  
The veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of the 
events, his service units in Vietnam, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

3.  The RO should review the veteran's 
response and his claims file and prepare a 
summary of all the claimed stressors.  The 
following information has already been 
provided by the veteran:  

He was in Vietnam from approximately 
November 1968 to November 1969.

He was in B Company, 4th Service and 
Transportation Battalion, 4th 
Infantry Division, based at Camp 
Enari near Pleiku.

A member of his unit named Keith 
Gilrang was killed by mortar attack 
in February or March 1969.

His base was "overrun" by Viet 
Cong  in July 1969.

His duties in his unit included 
driving in truck convoys from Pleiku 
to Qui Nohn and Ban Me Thout, and 
these convoys came under attack.  

This summary should be sent to the U.S. 
Armed Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, VA 22150-3197.  
See VA MANUAL M21-1, Part VI, Paragraph 
7.46 (1992).  They should be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressors.

4.  Following the above, the RO must make 
a specific determination as to whether 
(and if so, which) any stressors reported 
by the veteran are verified.  The RO must 
also specifically render a finding as to 
whether the appellant ". . . engaged in 
combat with the enemy."  The RO should 
address any credibility questions raised 
by the record.

5.  If, and only if, existence of a 
stressor or stressors is established, the 
RO should arrange for the veteran to 
undergo a special VA psychiatric 
examination to determine whether he has 
PTSD related to his such stressor(s).  
The RO must specify, for the examiner, 
the stressor or stressors that it has 
determined are established by the record.  
Only those events may be considered for 
the purpose of determining whether the 
appellant was exposed to a stressor in 
service.  If PTSD is diagnosed, the 
examiner should indicate the stressor(s) 
on which the diagnosis is based, and 
should comment on the other diagnostic 
criteria supporting the diagnosis.  The 
diagnosis should be in accordance with 
the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. rev., 1994).  The 
examination report should include a 
complete rationale for any opinion(s) 
expressed.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination. 

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
in sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as to any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued should also be considered.  The 
claim should be readjudicated.  If it 
remains denied, the appellant and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


